Case 2:20-cv-08819-CBM-AS Document 71 Filed 06/09/21 Page 1 of 7 Page ID #:24391



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11      CoStar Group, Inc. et al,                   Case No.: CV 20-8819 CBM(ASx)
12            Plaintiff,
                                                    ORDER RE: MOTION TO
13      vs.                                         DISMISS (DKT. 55, 56.)
14      Commercial Real Estate Exchange
        Inc.,
15
              Defendant.
16
17
18
              The matters before the Court are Defendant’s Motion to Dismiss and
19
       Request for Judicial Notice. (Dkt. 55, 56.) Plaintiff filed an Opposition and
20
       Defendant filed a Reply. The motion is fully briefed.
21
                                       I. BACKGROUND
22
              Plaintiff, Costar Group, Inc. (“CoStar” or Plaintiff), is a provider of
23
       commercial real estate information, analytics, and online property marketplace.
24
       (First Amended Complaint (“FAC”) ¶ 2.) Plaintiff also owns a number of digital
25
       marketplaces containing listings of real estate for sale and for lease. (Id.)
26
       Plaintiff’s LoopNet.com website (“LoopNet”) is “the leading digital marketplace
27
       for commercial real estate.” (Id.) LoopNet’s listing contains CoStar’s copyrighted
28

                                                   1
Case 2:20-cv-08819-CBM-AS Document 71 Filed 06/09/21 Page 2 of 7 Page ID #:24392



1      images, data from the CoStar database, and edits made by CoStar to “improve
2      marketability.” (Id.) Buyers, sellers, lessors, lessees, owners, and brokers access
3      and use LoopNet to buy, sell, lease, rent, or browse commercial real estate. (Id.)
4               Defendant Commercial Real Estate Exchange Inc. (“CREXi” or Defendant)
5      is attempting to build its own online commercial real estate marketplace and
6      auction platform. (Id. ¶ 3.) Plaintiff alleges CREXi “harvest content, including
7      broker directories, from CoStar’s subscription database without authorization by
8      using passwords issued to other companies.” (Id.)
9               The first amended Complaint (“FAC”) was filed on December 14, 2020, and
10     alleges the following causes of action: 1) Copyright Infringement,1 2) Removal of
11     Copyright Management Information (“CMI”) pursuant to 17 U.S.C. § 1202(b)(1),
12     3) Distribution of Works with Removed or Altered CMI pursuant to 17 U.S.C. §
13     1202(b)(3), 4) Common Law Misappropriation, 5) California Unfair Competition,
14     6) California False Advertising Law and 7) Breach of Contract.
15                                          II. JURISDICTION
16              The Court has jurisdiction over this action under 17 U.S.C. § 101.
17                                      III. LEGAL STANDARD
18              To survive a motion to dismiss, a complaint must “contain sufficient factual
19     matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”
20     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
21     550 U.S. 544, 570 (2007)). This requirement is satisfied when “the plaintiff pleads
22     factual content that allows the court to draw the reasonable inference that the
23     defendant is liable for the misconduct alleged.” Id. When considering motions to
24     dismiss, courts accept all facts alleged in the complaint as true, construe the
25     pleadings in the light most favorable to the nonmoving party, and draws all
26     reasonable inferences in favor of the plaintiff. Ass’n for Los Angeles Deputy
27     Sheriffs v. City. of Los Angeles, 648 F.3d 986, 991 (9th Cir. 2011).
28     1
           Defendant does not move to dismiss Plaintiff’s first cause of action.
                                                          2
Case 2:20-cv-08819-CBM-AS Document 71 Filed 06/09/21 Page 3 of 7 Page ID #:24393



1                                     IV. DISCUSSION
2      A.    Request for Judicial Notice
3            Defendant filed a request for the Court to take judicial notice of the
4      following eleven documents:
5            1) LoopNet’s complaint against CoStar Group, Inc. on March 24, 2005,
6            2) CoStar Group Inc.’s Declaration of its Chief Executive Officer,
7            3) LoopNet’s complaint against CoStar Group, Inc. on November 15, 2007,
8            4) CoStar Group, Inc.’s Motion for Preliminary Injunction seeking to enjoin
9      LoopNet from blocking CoStar’s access to public portions of LoopNet’s website,
10           5) Judge Yvette Palazuelo’s Order on CoStar Group Inc.’s Motion for
11     Preliminary Injunction,
12           6) FTC’s complaint concerning its investigation of the acquisition of
13     LoopNet Inc. by CoStar Group, Inc.,
14           7) FTC’s order resolving its complaint regarding the acquisition,
15           8) FTC’s complaint concerning CoStar Group, Inc.’s merger with RentPath
16     Holdings, Inc.
17           9) A U.S. District Court of the District of Columbia decision granting a
18     temporary restraining order enjoining CoStar Group, Inc.’s proposed acquisition
19     of RentPath Holdings, Inc on December 4, 2020.
20           10) A screenshot on November 20, 2020, showing LoopNet’s dual “Log
21     In”/”Sign Up” process to access password protected areas of the website.
22           11) A screenshot on July 10, 2020, showing LoopNet using a different
23     single “Sign In” process.
24           Plaintiff argues that Exhibits 1-9 are irrelevant to the dispute at hand, not
25     incorporated by reference, and are subject to reasonable dispute. Plaintiff also
26     argues that Exhibits 10 and 11 should not be judicially noticed because the Court
27     cannot “accurately and readily” determine the purported facts from the screenshots
28     and are not incorporated by reference.

                                                  3
Case 2:20-cv-08819-CBM-AS Document 71 Filed 06/09/21 Page 4 of 7 Page ID #:24394



1            Generally, a district court may not consider material outside the pleadings
2      when assessing the sufficiency of a complaint under Fed. R. Civ. P. 12(b)(6).
3      Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018). There are
4      two exceptions to the rule that converts a 12(b)(6) motion into a motion for
5      summary judgment when matters outside the pleading are presented: “the
6      incorporation-by-reference doctrine, and judicial notice under Federal Rule of
7      Evidence 201.” Id. Pursuant to Fed. R. Evid. 201, “[t]he court may judicially
8      notice a fact that is not subject to reasonable dispute because it: (1) is generally
9      known within the court’s territorial jurisdiction; or (2) can be accurately and
10     readily determined from sources whose accuracy cannot reasonably be
11     questioned.” Harris v. Cnty. of Orange, 682 F.3d 1126, 1131 (9th Cir. 2012).
12           However, relevance is a threshold requirement of taking notice, and
13     Exhibits 1 through 9 are not relevant to the Motion before the Court. Therefore,
14     Defendant’s request is denied as to Exhibit 1 through 9. See U.S. ex rel. Modglin
15     v. DJO Global Inc., 48 F. Supp. 3d 1362, 1382 (C.D. Cal. 2014) (declining to take
16     judicial notice of certain documents because they were not relevant to deciding
17     motion before the court).
18           The Court denies Defendant’s request to take judicial notice of Exhibit 10
19     because it does not contain a uniform resource locator (“URL” or “web address”),
20     nor does it include a time or date stamp that would further support its authenticity.
21     See Kaping v. Barrett Daffin Frappier Treder & Weiss, LLP, No. 2:17-cv-00697-
22     JAM2017 U.S. Dist. LEXIS 89195, at *6 (E.D. Cal. June 8, 2017) (declining to
23     judicially notice “a purported printout from the Internet” that did not include a
24     “designation, such as a URL web address, that would tend to self-authenticate its
25     veracity”).
26           The Court takes judicial notice of Exhibit 11. Defendant obtained Exhibit
27     11 through the Internet Archive “Wayback Machine” to obtain a version of the
28     LoopNet webpage dated July 10, 2020. See Dzinesquare, Inc. v. Armano Luxury

                                                   4
Case 2:20-cv-08819-CBM-AS Document 71 Filed 06/09/21 Page 5 of 7 Page ID #:24395



1      Alloys, Inc., CV 14-01918 JVS, 2014 U.S. Dist. LEXIS 197546, at *6 (C.D. Cal.
2      Dec. 22, 2014) (taking judicial notice of a webpage provided by the Internet
3      Archive called the Wayback Machine).
4      B.    Second and Third Causes of Action
5            Plaintiff’s second and third cause of action asserts that Defendant violated
6      the Digital Millennium Copyright Act, 17 U.S.C. § 1202(b) (“DMCA”).
7      Defendant moves to dismiss on the ground that Plaintiff’s DMCA claims fail
8      because Plaintiff’s logo does not meet the statutory definition of copyright
9      management information (“CMI”) as a matter of law. Specifically, Defendant
10     argues Plaintiff’s logo is “insufficient to identify CoStar as the author or copyright
11     owner” because it does not include the copyright symbol (©) or any identifying
12     information about the author of the work, such as a web address or company
13     name. “CMI is defined as information conveyed in connection with a work that
14     identifies the owner, author, or title of the work.” Sellpoolsuppliesonline, LLC v.
15     Ugly Pools Ariz., Inc., 804 Fed. Appx. 668, 670 (9th Cir. 2020); 17 U.S.C. §
16     1202(c).
17           In this case, Plaintiff alleges its’ CMI is the watermark logo “in the bottom
18     right hand corner” of its photographs. (Compl. ¶¶ 65, 215.) The watermark logo
19     can be described as five small light grey parts that form a circle. Although
20     Plaintiff alleges that the logo “publicly identifies CoStar’s ownership of the images
21     and protects CoStar’s property, constitutes copyright management information,”
22     (Compl. ¶ 65.), which is a legal conclusion, the watermark logo, itself, does not
23     contain any identifying information about the author of the work pursuant to §
24     1202(c). Plaintiff relies on McGucken v. DMI Holdings, CV 18-4837, 2019 U.S.
25     Dist. LEXIS 60852, at *7 (C.D. Cal. Apr. 9, 2019) (Fischer, J.), which involved a
26     plaintiff photographer that uses the name and logo “45SURF” to identify his work
27     and identify himself as the author of the work. Id. at *1. The court found that
28     plaintiff’s 45SURF Logo—which was superimposed onto each subject

                                                  5
Case 2:20-cv-08819-CBM-AS Document 71 Filed 06/09/21 Page 6 of 7 Page ID #:24396



1      photograph—constitutes CMI because it identified plaintiff and his brand as the
2      author and owner of the photographs. See Pac. Studios, Inc. v. W. Coast Backing,
3      Inc., CV 12-692-MWF (JCGx), 2012 U.S. Dist. LEXIS 196279, at *4 (C.D. Cal.
4      Oct. 11, 2012) (finding that “an alphanumerical designation” on the border of an
5      image for purposes of identification qualifies as protectable CMI); see also Reilly
6      v. Plot Commerce, No. 15-5118, 2016 U.S. Dist. LEXIS 152154, at *1 (S.D.N.Y.
7      Oct. 31, 2016) (finding that removed watermark consisting of author’s name,
8      website and copyright information constituted CMI). In contrast, Plaintiff’s logo
9      does not include the author’s name, title, an alphanumerical designation, or
10     identifying symbols referring to such information.
11           In its Motion, Defendant relies on Maule v. Anheuser Busch, LLC, No. 17-
12     00461, 2018 U.S. Dist. LEXIS 125805, at *17 (E.D. Pa. July 27, 2018), to argue
13     that Plaintiff’s logo is insufficient pursuant to § 1202(c). In Maule, plaintiff
14     alleged that the “Visit Philly Skyline Dot Com” language that he digitally inserted
15     into his picture was a watermark and constituted CMI because it “serves as an
16     announcement to the viewer as to who controls the photo.” Id. at *13, *17. The
17     court found that the “mark” was not CMI because it “did not contain Maule’s
18     name or any identifying information about him as the author of the photograph or
19     owner of the copyright to that work . . . nor does it inform the public that
20     something is copyrighted [or] prevent infringement.” Id. at *17 (internal
21     quotation marks omitted).
22           Accordingly, Plaintiff’s second and third causes of action fail as a matter of
23     law because the watermark logo does not constitute CMI.
24     C.    Fourth, Fifth, Sixth and Seventh Causes of Action
25           Plaintiff has sufficiently plead sufficient factual matter to state a claim to
26     relief on its Fourth, Fifth, Sixth and Seventh causes of action. Therefore, the Court
27     denies’ Defendant’s Motion as to the Fourth through Seventh causes of action.
28     Iqbal, 556 U.S. at 678.

                                                   6
Case 2:20-cv-08819-CBM-AS Document 71 Filed 06/09/21 Page 7 of 7 Page ID #:24397



1                                          V. CONCLUSION
2             Accordingly, the Court grants-in-part Defendant’s motion as follows:2
3                 • Granted as to Plaintiff’s Second and Third causes of action
4                 • Denied as to Plaintiff’s Fourth through Seventh causes of action
5
6             The remaining claims are Plaintiff’s First (Copyright Infringement), Fourth
7      (Common Law Misappropriation), Fifth (California Unfair Competition), Sixth
8      (California False Advertising Law), and Seventh (Breach of Contract) causes of
9      action.
10
11            IT IS SO ORDERED.
12
13     DATED: June 9, 2021
14
15                                                  CONSUELO B. MARSHALL
                                                    UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
       2
         Plaintiff’s first cause of action was not subject to Defendant’s motion to dismiss and remains
       in this case.
                                                        7
